        Case 1:19-cv-00021-VSB-BCM Document 402 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DISH NETWORK L.L.C., et al.,                                                                  6/11/21
              Plaintiffs,                             19-CV-0021 (VSB) (BCM)
-against-
                                                      ORDER
ASIA TV USA LTD., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

          On June 2, 2021, plaintiffs requested a discovery conference. (Dkt. No. 395.) On June 8,

2021, the Court scheduled a discovery conference for June 14, 2021. (Dkt. No. 397.) On June 9,

2021, defendants requested an adjournment of the June 14 conference, both because of a

scheduling conflict arising out of a family obligation and in anticipation of defendants' own

request for discovery relief, which would not be fully briefed until June 17. (Dkt. 398.) On June

10, 2021, defendants did, in fact, file their own request for a discovery conference. (Dkt. No.

400.)

         Consequently, the June 14 conference is ADJOURNED to June 21, 2021, at 12:00 p.m.,

in Courtroom 20A of the Daniel Patrick Moynihan United States Courthouse, and will cover the

issues raised by both plaintiffs and defendants. This is an in person conference. Counsel are

advised     to   consult    the     Chief   Judge's   current   entry   protocols,    available    at

https://nysd.uscourts.gov/covid-19-corona virus, in advance of the conference. As of the date of

this Order, masks are required in public areas of the courthouse, including Courtroom 20A,

regardless of vaccination status.

         The parties’ remaining letter-briefs are due in accordance with Moses Ind. Prac. § 2(e). It

is the Court's intention to resolve the parties' discovery disputes based on their letters, augmented
     Case 1:19-cv-00021-VSB-BCM Document 402 Filed 06/11/21 Page 2 of 2




by such argument as may be presented at the conference, unless the Court directs the parties to

submit more formal briefing.

       The Clerk of Court is respectfully requested to close the letter motions at Dkt. Nos. 398

and 400.

Dated: New York, New York
       June 11, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
